Case: 08-50424     Document: 00511648204         Page: 1     Date Filed: 10/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 28, 2011
                                     No. 08-50424
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERT LEE MORRISON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:00-CR-62-ALL


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Robert Lee Morrison, federal prisoner # 04133-180, appeals from the
district court’s decision granting his motion to modify his sentence under
18 U.S.C. § 3582(c)(2) but giving him less of a sentence reduction than he
requested. Because Morrison has completed his term of imprisonment, his
appeal is DISMISSED as moot. See United States v. Boston, 419 F. App’x 505,
506-07 (5th Cir. 2011).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.